DETAILED ACTION
Claim Status
	Claims 1, 2, 4-7, and 9-13 are allowed.
	Claims 3, 8, and 14-30 have been cancelled.

Drawings 
	The Replacement Drawings submitted 10 July 2017 and 1 August 2017 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-7, and 9-13 are allowed for the reasons of record.  With respect to the outstanding rejection under 35 USC 101, the instant claims have been amended herein, as suggested in the Interview dated 3 May 2021 (summary mailed 6 May 2021).  Specifically, the instant claims now include steps identifying a cell type using replication timing signatures, which provides for a practical application of the recited judicial exceptions.  Further, the method of assessing a cell type by using replication timing represents an overall improvement to the technology of ell-type identification which is traditionally performed using morphological analysis, RNA-based approached, or assaying of epigenetic modifications.  
With respect to the prior art, the closest prior art to Ryba (1 and 2) and Hiratani (as cited in the previous Office Action) fails to teach or fairly suggest the identification of an RT signature for test samples wherein the RT signature is a k-means cluster identified with an RT pattern 
The outstanding rejections under 35 USC 112(b) are withdrawn in view of the claim amendments herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of 








/Lori A. Clow/Primary Examiner, Art Unit 1631